Exhibit 10.1

MANAGEMENT AGREEMENT

between

CC HOLDINGS GS V LLC

GLOBAL SIGNAL ACQUISITIONS LLC

GLOBAL SIGNAL ACQUISITIONS II LLC

PINNACLE TOWERS LLC

AND THE OTHER ENTITIES LISTED ON THE SIGNATURE PAGES,

collectively, as Owners,

and

CROWN CASTLE USA INC.,

as Manager

Dated as of April 30, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.

   Definitions    1

SECTION 2.

   Appointment    3

SECTION 3.

   Site Management Services    4

SECTION 4.

   Administrative Services    5

SECTION 5.

   Operation Standards    6

SECTION 6.

   Authority of Manager    6

SECTION 7.

   Operating Account; Receipts    7

SECTION 8.

   Budgets    7

SECTION 9.

   Operating Expenses and Capital Expenditures    8

SECTION 10.

   Compensation    9

SECTION 11.

   Employees    9

SECTION 12.

   Books, Records and Inspections    10

SECTION 13.

   Insurance Requirements    10

SECTION 14.

   Environmental    11

SECTION 15.

   Cooperation    11

SECTION 16.

   Representations and Warranties of Manager    11

SECTION 17.

   Representations and Warranties of Owners    12

SECTION 18.

   Restrictions on Other Activities of Manager    13

SECTION 19.

   Removal or Substitution of Sites    14

SECTION 20.

   Term of Agreement    14

SECTION 21.

   Duties Upon Termination    15

SECTION 22.

   Indemnities    15

SECTION 23.

   Miscellaneous    16

 

i



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

Schedule I

   List of Sites

Exhibit A

   Initial Budget

Exhibit B

   Form of Manager Report

 

ii



--------------------------------------------------------------------------------

MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT is entered into as of April 30, 2009 (the “Effective
Date”) by and between each of the entities listed on the signature pages hereto
under the heading “Owners” (collectively, the “Owners”) and Crown Castle USA
Inc., a Pennsylvania corporation (the “Manager”). This Agreement replaces the
Management Agreement, dated as of February 28, 2006, by and between each of the
entities listed on the signature pages thereto under the heading “Owners” and
Global Signal Services LLC.

SECTION 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings specified in the Indenture (as defined below). In
addition, as used in this Agreement, the following terms shall have the
following meanings:

“Administrative Services” has the meaning specified in Section 4.

“Agreement” means this Management Agreement together with all amendments hereof
and supplements hereto.

“Budget” means the Operating Budget or the CapEx Budget.

“CapEx Budget” means the annual budget covering the planned Maintenance Capital
Expenditures for the period covered by such budget.

“Effective Date” has the meaning specified in the first paragraph of this
Agreement.

“Environmental Laws” means all present and future local, state, federal or other
governmental authority, statutes, ordinances, codes, orders, decrees, laws,
rules or regulations pertaining to or imposing liability or standards of conduct
concerning environmental regulation (including, without limitation, regulations
concerning health and safety), contamination or clean-up or the handling,
generation, release or storage of Hazardous Material affecting the Properties
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, the Resource Conservation
and Recovery Act, as amended, the Emergency Planning and Community Right-to-Know
Act of 1986, as amended, the Hazardous Substances Transportation Act, as
amended, the Solid Waste Disposal Act, as amended, the Clean Water Act, as
amended, the Clean Air Act, as amended, the Toxic Substances Control Act, as
amended, the Safe Drinking Water Act, as amended, the Occupational Safety and
Health Act, as amended, any state superlien and environmental clean-up statutes
and all regulations adopted in respect of the foregoing laws whether now or
hereafter in effect, but excluding any local, state, federal, or other
governmental historic preservation or similar laws relating to historical
resources and historic preservation not related to (i) protection of health or
the environment or (ii) Hazardous Materials.

“Expiration Date” means May 30, 2009, as such date may be extended from time to
time pursuant to Section 20.

“FAA” means the Federal Aviation Administration.



--------------------------------------------------------------------------------

“FCC” means the Federal Communications Commission.

“Hazardous Material” means all or any of the following: (A) substances,
materials, compounds, wastes, products, emissions and vapors that are defined or
listed in, regulated by, or otherwise classified pursuant to, any applicable
Environmental Laws, including any so defined, listed, regulated or classified as
“hazardous substances”, “hazardous materials”, “hazardous wastes”, “toxic
substances”, “pollutants”, “contaminants”, or any other formulation intended to
regulate, define, list or classify substances by reason of deleterious, harmful
or dangerous properties; (B) waste oil, oil, petroleum or petroleum derived
substances, natural gas, natural gas liquids or synthetic gas and drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(C) any flammable substances or explosives or any radioactive materials;
(D) asbestos in any form; (E) electrical or hydraulic equipment which contains
any oil or dielectric fluid containing polychlorinated biphenyls; (F) radon;
(G) mold; or (H) urea formaldehyde, provided, however, such definition shall not
include (i) cleaning materials and other substances commonly used in the
ordinary course of the Owners’ business, which materials exist only in
reasonable quantities and are stored, contained, transported, used, released,
and disposed of in accordance with all applicable Environmental Laws, or
(ii) cleaning materials and other substances commonly used in the ordinary
course of the Owners’ tenant’s, or any of their respective agent’s, business,
which materials exist only in reasonable quantities and are stored, contained,
transported, used, released, and disposed of in accordance with all applicable
Environmental Laws.

“Indenture” means the Indenture, dated as of April 30, 2009, among CC Holdings
GS V LLC, Crown Castle GS III Corp., the Guarantors and The Bank of New York
Mellon Trust Company, N.A., as trustee.

“Managed Site” means a Site subject to a Site Management Agreement.

“Management Fee” has the meaning specified in Section 10.

“Manager” has the meaning specified in the first paragraph of this Agreement.

“Monthly Payment Date” has the meaning specified in the Cash Management
Agreement.

“Operating Account” has the meaning specified in Section 7(a).

“Operation Standards” means the standards for the performance of the Services
set forth in Section 5.

“Owner Representative” has the meaning specified in Section 23(i).

“Owners” has the meaning specified in the first paragraph of this Agreement.

“Permitted Operations” has the meaning specified in Section 18.

 

2



--------------------------------------------------------------------------------

“Prime Rate” means the “prime rate” published in the “Money Rates” section of
The Wall Street Journal, as such “prime rate” may change from time to time. If
The Wall Street Journal ceases to publish the “prime rate”, then the Trustee
shall select an equivalent publication that publishes such “prime rate”; and if
such “prime rate” is no longer generally published or is limited, regulated or
administered by a governmental or quasigovernmental body, then the Trustee shall
select a comparable interest rate index.

“Records” has the meaning specified in Section 12.

“Services” means, collectively, the Site Management Services and the
Administrative Services.

“Site Management Services” has the meaning specified in Section 3.

“Sites” means each tower, rooftop or other telecommunication site listed on
Schedule I hereto, as modified from time to time pursuant to Section 19.

“Tenant” means a tenant or licensee under a Lease, including any ground lessee
under a Lease where an Owner is the ground lessor.

“Term” has the meaning specified in Section 20.

“Transaction Documents” means the Indenture, the Security Documents, this
Agreement and each other agreement contemplated by any of the foregoing.

“Trustee” means The Bank of New York Mellon Trust Company, N.A..

References to “Articles”, “Sections”, “Subsections”, “Exhibits” and “Schedules”
shall be to Articles, Sections, Subsections, Exhibits and Schedules,
respectively, of this Agreement unless otherwise specifically provided. Any of
the terms defined in this Section 1 may, unless the context otherwise requires,
be used in the singular or the plural depending on the reference. In this
Agreement, “hereof”, “herein”, “hereto”, “hereunder” and the like mean and refer
to this Agreement as a whole and not merely to the specific article, section,
subsection, paragraph or clause in which the respective word appears; words
importing any gender include the other genders; references to “writing” include
printing, typing, lithography and other means of reproducing words in a tangible
visible form; the words “including”, “includes” and “include” shall be deemed to
be followed by the words “without limitation”; and any reference to any statute
or regulation may include any amendments of same and any successor statutes and
regulations. Further, (i) any reference to any agreement or other document may
include subsequent amendments, assignments, and other modifications thereto, and
(ii) any reference to any Person may include such Person’s respective permitted
successors and assigns or, in the case of governmental Persons, Persons
succeeding to the relevant functions of such Persons.

SECTION 2. Appointment. On the terms and conditions set forth therein, each
Owner hereby engages the Manager to perform the Services described herein. The
Manager hereby accepts such engagement. The Manager is an independent
contractor, and nothing in this Agreement or in the relationship of any Owner
and the Manager shall constitute a partnership, joint venture or any other
similar relationship.

 

3



--------------------------------------------------------------------------------

SECTION 3. Site Management Services. During the Term of this Agreement, the
Manager shall, subject to the terms hereof, perform those functions reasonably
necessary to maintain, market, operate, manage and administer the Sites
(collectively, the “Site Management Services”), all in accordance with the
Operation Standards. Without limiting the generality of the foregoing, the
Manager will have the following specific duties in relation to the Sites:

(a) Marketing/Leasing of Sites. The Manager shall use commercially reasonable
efforts to market and procure Leases with third party customers for the Sites,
including locating potential Tenants, negotiating Leases with such Tenants and
executing and/or brokering Leases as agent for the Owners. The Manager shall
have complete authority to negotiate all of the terms of each Lease, both
economic and non-economic, as well as complete authority to negotiate and
execute amendments and other modifications thereto in the name of or on behalf
of the Owners; provided, however, that the terms of any Lease or amendment or
modification thereof shall be on commercially reasonable terms and in accordance
with the Operation Standards.

(b) Site Operations. The Manager shall monitor and manage each Owner’s property
rights associated with the Sites, make periodic inspections of the Sites for
needed repairs, arrange for all such repairs determined to be necessary or
appropriate, and otherwise provide for the maintenance of the Sites, including
using commercially reasonable efforts to ensure that Tenants install their
equipment in accordance with the terms of the relevant Lease and that all Sites
are maintained in compliance in all material respects with any applicable FAA
and FCC regulations, the terms of any applicable Ground Lease or Easement and
any other applicable laws, rules and regulations. The Manager shall arrange for
all utilities, services, equipment and supplies necessary for the management,
operation, maintenance and servicing of the Sites in accordance with the terms
and conditions of the Leases, the Site Management Agreements and applicable law.
All utility contracts shall be in the name of the applicable Owner with all
notices to be addressed to such Owner in care of the Manager, at the Manager’s
address. The Manager shall perform on behalf of each Owner any obligation
reasonably required of such Owner pursuant to any Site Management Agreement,
agency agreement, or other agreement related to the Sites (other than the
payment of amounts due from the Owners thereunder, which payments shall be paid
out of the Operating Account as provided herein). If any Owner is obligated to
or otherwise undertakes any alterations or improvements to a Site, the Manager
shall arrange for such alteration or improvement on the Owner’s behalf.

(c) Administration of Leases. The Manager shall, on behalf of the Owners
(i) maintain a database of the Leases indicating, for each Lease, the amount of
all payments due from the Tenant thereunder, the dates on which such payments
are due and, in the case of a Managed Site, the amount of all payments due to or
from the counterparty under the relevant Site Management Agreement, (ii) use
commercially reasonable efforts to collect all rent and other amounts due under
the Leases, which efforts may include invoicing such rent and other amounts,
(iii) perform all services required to be performed by the Owners under the
terms of the Leases and the Site Management Agreements and (iv) otherwise use
commercially reasonable efforts to ensure compliance on the part of the Tenants
and the Owners with the terms of each Lease and Site Management Agreement, all
in accordance with the Operation Standards. Each Owner hereby authorizes the
Manager to take any action the Manager deems to be necessary or appropriate to
enforce the terms of each Lease and Site Management Agreement in accordance

 

4



--------------------------------------------------------------------------------

with the Operation Standards, including the right to exercise (or not to
exercise) any right such Owner may have to collect rent and other amounts due
under the Leases (whether through judicial proceedings or otherwise), to
terminate any Lease and/or to evict any Tenant. The Manager shall also have the
right, in accordance with the Operation Standards, to compromise, settle, and
otherwise resolve claims and disputes with regard to Leases and Site Management
Agreements. The Manager may agree to any modification, waiver or amendment of
any term of, forgive any payment on, and permit the release of any Tenant on,
any Lease pertaining to the Sites as it may determine to be necessary or
appropriate in accordance with the Operation Standards.

(d) Compliance with Law, Etc. The Manager will take such actions within its
reasonable control as may be necessary to comply in all material respects with
any and all laws, ordinances, orders, rules, regulations, requirements, permits,
licenses, certificates of occupancy, statutes and deed restrictions applicable
to the Sites. Without limiting the generality of the foregoing, the Manager
shall use commercially reasonable efforts to apply for, obtain and maintain, in
the name of the respective Owners, or, if required, in the name of the Manager,
the licenses and permits reasonably required for the operation of the Sites as
telecommunications sites, or for the management, marketing and operation of the
Sites (including such licenses required to be obtained from the FAA and the
FCC). The cost of complying with this paragraph shall be the responsibility of
the Owners, shall be considered an Operating Expense, shall be included in the
Operating Budget and will be payable out of the Operating Account.

(e) On each Monthly Payment Date, the Manager will furnish to the Owner
Representative a report (the “Manager Report”) in substantially the form
attached as Exhibit B with respect to the periods specified therein.

SECTION 4. Administrative Services. During the Term of this Agreement, the
Manager shall, subject to the terms hereof, provide to each Owner the following
administrative services in accordance with the Operation Standards
(collectively, the “Administrative Services”):

(i) provide to the Owners clerical, bookkeeping and accounting services,
including maintenance of general records of the Owners and the preparation of
monthly financial statements, as necessary or appropriate in light of the nature
of the Owners’ business and the requirements of the Transaction Documents;

(ii) maintain accurate books of account and records of the transactions of each
Owner, render statements or copies thereof from time to time as reasonably
requested by such Owner and assist in all audits of such Owner;

(iii) prepare and file, or cause to be prepared and filed, all franchise,
withholding, income and other tax returns of such Owner required to be filed by
it and arrange for any taxes owing by such Owner to be paid to the appropriate
authorities out of funds of such Owner available for such purpose, all on a
timely basis and in accordance with applicable law;

 

5



--------------------------------------------------------------------------------

(iv) administer such Owner’s performance under the Transaction Documents,
including (A) preparing and delivering on behalf of such Owner such opinions of
counsel, officers’ certificates, financial statements, reports, notices and
other documents as are required under the Transaction Documents and (B) holding,
maintaining and preserving the Transaction Documents and books and records
relating to the Transaction Documents and the transactions contemplated or
funded thereby, and making such books and records available for inspection in
accordance with the terms of the Transaction Documents;

(v) take all actions on behalf of such Owner as may be necessary or appropriate
in order for such Owner to remain duly organized and qualified to carry out its
business under applicable law, including making all necessary or appropriate
filings with federal, state and local authorities under corporate and other
applicable statutes; and

(vi) managing all litigation instituted by or against such Owner, including
retaining on behalf of and for the account of such Owner legal counsel to
perform such services as may be necessary or appropriate in connection therewith
and negotiating any settlements to be entered into in connection therewith.

SECTION 5. Operation Standards. The Manager shall perform the Services in
accordance with the terms of the Transaction Documents, the Leases, the Site
Management Agreements, the Ground Leases, the Easements and applicable law and,
to the extent consistent with the foregoing, (i) using the same degree of care,
skill, prudence and diligence that the Owners employed in the management of
their Sites and operations prior to the date hereof and that the Manager uses
for other sites it manages and (ii) with the objective of maximizing revenue and
minimizing expenses on the Sites. The Site Management Services shall be of a
scope and quality not less than those generally performed by first class,
professional managers of properties similar in type and quality to the Sites and
located in the same market areas as the Sites. The Manager hereby acknowledges
that it has received a copy of each of the Transaction Documents and agrees not
to take any action that would cause the Owners to be in default thereunder.

SECTION 6. Authority of Manager. During the Term hereof, the parties recognize
that Manager will be acting as the exclusive agent of the Owners with regard to
the Services described herein. Each Owner hereby grants to the Manager the
exclusive right and authority, and hereby appoints the Manager as its true and
lawful attorney-in-fact, with full authority in the place and stead of such
Owner and in the name of such Owner, to negotiate, execute, implement or
terminate, as circumstances dictate, for and on behalf of such Owner, any and
all Leases, Ground Leases, Site Management Agreements, easements, contracts,
permits, licenses, registrations, approvals, amendments and other instruments,
documents, and agreements as the Manager deems necessary or advisable in
accordance with the Operation Standards. In addition, the Manager will have full
discretion in determining whether to commence litigation on behalf of an Owner,
and will have full authority to act on behalf of each Owner in any litigation
proceedings or settlement discussions commenced by or against any Owner. Each
Owner shall promptly execute such other or further documents as the Manager may
from time to time reasonably request to more completely effect or evidence the
authority of the Manager hereunder, including the delivery of such powers of
attorney (or other similar

 

6



--------------------------------------------------------------------------------

authorizations) as the Manager may reasonably request to enable it to carry out
the Services hereunder. Notwithstanding anything herein to the contrary, the
Manager shall not have the right or power, and in no event shall it have any
obligation, to institute, or to join any other Person in instituting, or to
authorize a trustee or other Person acting on its behalf or on behalf of others
to institute, any bankruptcy, reorganization, arrangement, insolvency,
liquidation or receivership proceedings under the laws of the United States of
America or any state thereof with respect to any Owner.

SECTION 7. Operating Account; Receipts.

(a) Operating Account. Subject to Section 9(c), the Manager shall establish and
maintain one or more operating bank accounts in the name of an Owner and/or on
behalf of one or more Owners (such account or accounts being the “Operating
Account”). The Owners shall maintain funds in the Operating Account for the
payment of Capital Expenditures and Operating Expenses (other than Impositions
and Insurance Premiums that are to be paid directly out of the Impositions and
Insurance Reserve pursuant to the Transaction Documents) in accordance with the
amounts and timing set forth in the Budgets. At all times during the Term of
this Agreement the Manager shall have full access to the Operating Account for
the purposes set forth herein, and all checks or disbursements from the
Operating Account will require only the signature of the Manager. Funds may be
withdrawn by Manager from the Operating Account only (i) to pay Operating
Expenses and Capital Expenditures in accordance with the terms hereof, (ii) to
withdraw amounts deposited in error and (iii) if the Manager determines, in
accordance with the Operation Standards, that the amount on deposit in the
Operating Account exceeds the amount required to pay the Operating Expenses and
Capital Expenditures as the same become due and payable, to make such other
distributions as the Owner Representative may direct. The Manager may direct any
institution maintaining the Operating Account to invest the funds held therein
in one or more Permitted Investments as the Manager may select in its
discretion. All interest and investment income realized on funds deposited
therein shall be deposited to the Operating Account.

(b) Receipts. The Manager shall cause all Receipts to be deposited into the
Deposit Account (or to the Lock Box Account or the appropriate sub-account
thereof, to the extent permitted or required by the Transaction Documents) as
soon as practicable and in any event within two Business Days of the Manager’s
receipt thereof. To the extent that the Manager holds any Receipts, whether in
accordance with this Agreement or otherwise, the Manager shall be deemed to hold
the same in trust for the applicable Owner and for the benefit of the Trustee.

SECTION 8. Budgets. Contemporaneously with the execution and delivery of this
Agreement, the Manager and the Owners have agreed on an initial Operating Budget
and CapEx Budget for the current calendar year, copies of which are attached as
Exhibit A. On or before February 15 of each year, the Manager shall deliver to
the Owner Representative an Operating Budget and CapEx Budget for such year (in
each case presented on a monthly and annual basis). The Operating Budget shall
identify and set forth the Managers’ reasonable estimate, after due
consideration, of all Operating Expenses on a line-item basis consistent with
the form of Operating Budget attached as Exhibit A. Each of the parties hereto
acknowledges and agrees that the Operating Budget and the CapEx Budget represent
an estimate only, and that

 

7



--------------------------------------------------------------------------------

actual Operating Expenses and Capital Expenditures may vary from those set forth
in the applicable Budget. In the event the Manager determines, in accordance
with the Operation Standards, that the actual Operating Expenses or Capital
Expenditures for any year will materially differ from those set forth in the
applicable Budget for such year, such Budget shall, at the request of the
Manager and subject to the Transaction Documents, be modified or supplemented as
appropriate to reflect such differences. The Manager will furnish a copy of each
Budget to the Trustee at the times required by the Transaction Documents.

SECTION 9. Operating Expenses and Capital Expenditures.

(a) The Manager is hereby authorized to incur Operating Expenses and to make
Capital Expenditures on behalf of the Owners, the necessity, nature and amount
of which may be determined in Manager’s discretion in accordance with the
Operation Standards. The Manager shall use commercially reasonable efforts to
incur Operating Expenses and to make Capital Expenditures within the limits
prescribed by the Budgets; provided that the Manager may at any time incur
Operating Expenses and make Capital Expenditures in amounts that exceed the
Operating Expenses or Capital Expenditures, as the case may be, specified in the
applicable Budget if and to the extent that the Manager determines in accordance
with the Operation Standards that it is necessary or advisable to do so.

(b) The Manager shall maintain accurate records with respect to each Site
reflecting the status of real estate and personal property taxes, ground lease
payments, insurance premiums and other Operating Expenses payable in respect
thereof and shall furnish to the Owner Representative and the Trustee from time
to time such information regarding the payment status of such items as the Owner
Representative or the Trustee may from time to time reasonably request. The
Manager shall arrange for the payment of all such real estate and personal
property taxes, ground lease payments, insurance premiums and other Operating
Expenses as the same become due and payable out of funds available for that
purpose in the Imposition and Insurance Reserve or the Operating Account, as
applicable. All Operating Expenses will be funded through the Imposition and
Insurance Reserve or the Operating Account, as applicable, and the Manager shall
have no obligation to subsidize, incur, or authorize any Operating Expense that
cannot, or will not be paid by or through the Imposition and Insurance Reserve
or the Operating Account. If the Manager determines that the funds on deposit in
the Imposition and Insurance Reserve and the Operating Account are not
sufficient to pay all Operating Expenses related to the Sites as the same shall
become due and payable, the Manager shall notify the Owner Representative and
the Trustee of the amount of such deficiency and the Owners shall deposit the
amount of such deficiency therein as soon as practicable.

(c) Notwithstanding anything to contrary herein, if at any time the Operating
Account has not been established or maintained, the Manager shall use
commercially reasonable efforts to establish and maintain the Operating Account
as promptly as practicable and, during any period in which the Operating Account
has not been established or maintained, shall cause all Operating Expenses and
any Capital Expenditures to be paid, whether out of its own funds or otherwise.
In the event that the Operating Account has been established and maintained and
there is a deficiency in the Operating Account, the Manager may, in its sole
discretion, elect to pay Operating Expenses or make Capital Expenditures out of
its own funds, but shall have no obligation to do so. The Owners, jointly and
severally, shall be obligated to pay or reimburse the

 

8



--------------------------------------------------------------------------------

Manager for all such Operating Expenses paid and Capital Expenditures made by
the Manager out of its own funds plus interest thereon at the Prime Rate;
provided that such interest may be paid only if (i) the Operating Account has
been established and the reimbursement relates to a deficiency in the Operating
Account, (ii) such interest is requested by the Manager and (iii) such interest
is permitted to be paid under the Indenture and the Cash Management Agreement.

SECTION 10. Compensation. In consideration of the Manager’s agreement to perform
the Services described herein, during the Term hereof, the Owners hereby jointly
and severally agree to pay to the Manager a fee (the “Management Fee”), on each
Monthly Payment Date, equal to 7.5% of the Operating Revenues for the
immediately preceding calendar month. On each Monthly Payment Date, the Manager
shall report to the Owners the Management Fee then due and payable based on the
best information regarding Operating Revenues for the immediately preceding
calendar month then available to it. If the Manager subsequently determines that
Management Fee so paid to it was less than what should have been paid (based on
a re- computation of the Operating Revenues for such calendar month), then the
Management Fee due on the next Monthly Payment Date following the date of such
determination shall be increased by the amount of the underpayment. If the
Manager subsequently determines that Management Fee so paid to it was higher
than what should have been paid (based on a re-computation of the Operating
Revenues for such calendar month), then the Management Fee due on the next
Monthly Payment Date following the date of such determination shall be reduced
by the amount of the overpayment. Upon the expiration or earlier termination of
this Agreement as set forth in Section 20, the Manager shall be entitled to
receive, on the next succeeding Monthly Payment Date, the portion of the
Management Fee which was earned by the Manager through the effective date of
such expiration or termination (such earned portion being equal to the product
at (a) the total Management Fee that would have been payable for the month in
which such expiration or termination occurred had this Agreement remained in
effect multiplied by (b) a fraction, the numerator of which is the number of
days in such month through the effective of such expiration or termination, and
the denominator of which is the total number of days in such month). The Manager
shall be entitled to no other fees or payments from the Owners as a result of
the termination or expiration of this Agreement in accordance with the terms
hereof. All expenses necessary to the performance of the Manager’s duties (other
than Operating Expenses and any Capital Expenditures, all of which are payable
by the Owners) will be paid from the Manager’s own funds.

SECTION 11. Employees. The Manager shall employ, supervise and pay at all times
a sufficient number of capable employees as may be necessary for Manager to
perform the Services hereunder in accordance with the Operation Standards. All
employees of Manager will be employed at the sole cost of the Manager. All
matters pertaining to the employment, supervision, compensation, promotion, and
discharge of such employees are the sole responsibility of Manager, who is, in
all respects, the employer of such employees. To the extent the Manager, its
designee, or any subcontractor negotiates with any union lawfully entitled to
represent any such employees, it shall do so in its own name and shall execute
any collective bargaining agreements or labor contracts resulting therefrom in
its own name and not as an agent for any Owner. The Manager shall comply in all
material respects with all applicable laws and regulations related to workers’
compensation, social security, ERISA, unemployment insurance, hours of labor,
wages, working conditions, and other employer-employee related subjects. The
Manager is independently engaged in the business of performing management and
operation services as an independent contractor. All employment arrangements are
therefore solely Manager’s concern and responsibility, and the Owners shall have
no liability with respect thereto.

 

9



--------------------------------------------------------------------------------

SECTION 12. Books, Records and Inspections. The Manager shall, on behalf of the
Owners, keep such materially accurate and complete books and records pertaining
to the Sites and the Services as may be necessary or appropriate under the
Operation Standards. Such books and records shall include all Leases, Site
Management Agreements, Ground Leases corporate records, monthly summaries of all
accounts receivable and accounts payable, maintenance records, Insurance
Policies, receipted bills and vouchers, and other documents and papers
pertaining to the Sites. All such books and records (“Records”) shall be kept in
an organized fashion and in a secure location and separate from records relating
to other management agreements. During the Term of this Agreement, the Manager
shall afford to the Owners and the Trustee access to any Records relating to the
Sites and the Services within its control, except to the extent it is prohibited
from doing so by applicable law or the terms of any applicable obligation of
confidentiality or to the extent such information is subject to a privilege
under applicable law to be asserted on behalf of the Owners. Such access shall
be afforded without charge but only upon reasonable prior written request and
during normal business hours at the offices of the Manager designated by it.

SECTION 13. Insurance Requirements.

(a) Owner Insurance. The Manager shall maintain, on behalf of the Owners, all
Insurance Policies required to be maintained by the Owners pursuant to the
Transaction Documents and such other Insurance Policies as the Manager shall
determine to be necessary or appropriate in accordance with the Operation
Standards. The Manager shall prepare and present, on behalf of the Owners,
claims under any such insurance policy in a timely fashion in accordance with
the terms of such policy. Any payments on such policy shall be made to the
Manager as agent of and for the account of the Owners, except as otherwise
required by the Transaction Documents. All such payments shall be applied in
accordance with the Transaction Documents or, if the Transaction Documents do
not specify an application, shall be deposited into the Operating Account.
Annually, upon request of the Trustee, the Manager shall provide to the Trustee
on behalf of the Owners such evidence of insurance and payments of the premiums
thereof as required by the Indenture.

(b) Manager’s Insurance. The Manager shall maintain, at its own expense, a
commercial crime policy and professional liability insurance policy. Any such
commercial crime policy and professional liability insurance shall protect and
insure the Manager against losses, including forgery, theft, embezzlement,
errors and omissions and negligent acts of the employees of the Manager and
shall be maintained in a form and amount consistent with customary industry
practices for managers of properties such as the Sites. The Manager shall be
deemed to have complied with this provision if one of its respective Affiliates
has such commercial crime policy and professional liability policy and the
coverage afforded thereunder extends to the Manager. Annually, upon request of
the Owner Representative, the Manager shall cause to be delivered to the Owner
Representative and the Trustee a certification evidencing coverage under such
commercial crime policy and professional liability insurance policy. Any such
commercial crime policy or professional liability insurance policy shall not be
cancelled

 

10



--------------------------------------------------------------------------------

without 10 days’ prior written notice to the Owner Representative and the
Trustee. In cases where any Owner and Manager maintain insurance policies that
duplicate coverage, then the policies of such Owner shall provide primary
coverage and Manager’s policies shall be excess and non-contributory.

SECTION 14. Environmental.

(a) None of the Owners is aware of any material violations of Environmental Laws
at the Sites.

(b) The Manager shall not consent to the installation, use or incorporation into
the Sites of any Hazardous Materials in violation of applicable Environmental
Laws and shall not consent to the discharge, dispersion, release, or storage,
treatment, generation or disposal of any pollutants or toxic or Hazardous
Materials, other than in compliance with Environmental Laws and covenants and
agrees to take reasonable steps to comply with the Environmental Laws.

(c) Manager covenants and agrees (i) that it shall advise the Owner
Representative and the Trustee in writing of each notice of any material
violation of Environmental Law of which Manager has actual knowledge, promptly
after manager obtains actual knowledge thereof, and (ii) to deliver promptly to
the Owner Representative and the Trustee copies of all communications from any
Federal, state and local governmental authorities received by Manager concerning
any such violation and Hazardous Material on, at or about the Sites.

SECTION 15. Cooperation. Each Owner and the Manager shall cooperate with the
other parties hereto in connection with the performance of any responsibility
required hereunder or otherwise related to the Sites or the Services. In the
case of the Owners, such cooperation shall include (i) executing such documents
and/or performing such acts as may be required to protect, preserve, enhance, or
maintain the Sites or the Operating Account, (ii) executing such documents as
may be reasonably required to accommodate a Tenant or its installations,
(iii) furnishing to the Manager, on or prior to the Effective Date, all keys,
key cards or access codes required in order to obtain access to the Sites,
(iv) furnishing to the Manager, on or prior to the Effective Date, all books,
records, files, abstracts, contracts, Leases, Site Management Agreements,
materials and supplies, budgets and other Records relating to the Sites or the
performance of the Services and (v) providing to the Manager such other
information as Manager considers reasonably necessary for the effective
performance of the Services. In the case of the Manager, such cooperation shall
include cooperating with the Trustee, potential purchasers of any of the Sites,
appraisers, auditors and their respective agents and representatives, with the
view that such parties shall be able to perform their duties efficiently and
without interference.

SECTION 16. Representations and Warranties of Manager. The Manager makes the
following representations and warranties to the Owners all of which shall
survive the execution, delivery, performance or termination of this Agreement:

(a) The Manager is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Pennsylvania.

 

11



--------------------------------------------------------------------------------

(b) The Manager’s execution and delivery of, performance under and compliance
with this Agreement will not violate the Manager’s organizational documents or
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, or result in a material breach of, any
material agreement or other material instrument to which it is a party or by
which it is bound.

(c) The Manager has the full power and authority to own its properties, to
conduct its business as presently conducted by it and to enter into and
consummate all transactions contemplated by this Agreement, has duly authorized
the execution, delivery and performance of this Agreement, and has duly executed
and delivered this Agreement.

(d) This Agreement, assuming due authorization, execution and delivery by each
of the other parties hereto, constitutes a valid, legal and binding obligation
of the Manager, enforceable against the Manager in accordance with the terms
hereof, subject to (A) applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the enforcement of creditors’ rights
generally, and (B) general principles of equity, regardless of whether such
enforcement is considered in a proceeding in equity or at law.

(e) The Manager is not in violation of, and its execution and delivery of,
performance under and compliance with this Agreement will not constitute a
violation of, any law, any order or decree of any court or arbiter, or any
order, regulation or demand of any federal, state or local governmental or
regulatory authority, which violation, in the Manager’s good faith and
reasonable judgment, is likely to affect materially and adversely either the
ability of the Manager to perform its obligations under this Agreement or the
financial condition of the Manager.

(f) The Manager’s execution and delivery of, performance under and compliance
with, this Agreement do not breach or result in a violation of, or default
under, any material indenture, mortgage, deed of trust, agreement or instrument
to which the Manager is a party or by which the Manager is bound or to which any
of the property or assets of the Manager are subject.

(g) No consent, approval, authorization or order of any state or federal court
or governmental agency or body is required for the consummation by the Manager
of the transactions contemplated herein, except for those consents, approvals,
authorizations or orders that previously have been obtained.

(h) No litigation is pending or, to the best of the Manager’s knowledge,
threatened against the Manager that, if determined adversely to the Manager,
would prohibit the Manager from entering into this Agreement or that, in the
Manager’s good faith and reasonable judgment, is likely to materially and
adversely affect either the ability of the Manager to perform its obligations
under this Agreement or the financial condition of the Manager.

SECTION 17. Representations and Warranties of Owners. Each Owner makes the
following representations and warranties to the Manager all of which shall
survive the execution, delivery, performance or termination of this Agreement:

(a) Such Owner is a limited liability company or corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization.

 

12



--------------------------------------------------------------------------------

(b) Such Owner’s execution and delivery of, performance under and compliance
with this Agreement will not violate such Owner’s organizational documents or
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, or result in a material breach of, any
material agreement or other material instrument to which it is a party or by
which it is bound.

(c) Such Owner has the full power and authority to own its properties, to
conduct its business as presently conducted by it and to enter into and
consummate all transactions contemplated by this Agreement, has duly authorized
the execution, delivery and performance of this Agreement, and has duly executed
and delivered this Agreement.

(d) This Agreement, assuming due authorization, execution and delivery by each
of the other parties hereto, constitutes a valid, legal and binding obligation
of such Owner, enforceable against such Owner in accordance with the terms
hereof, subject to (A) applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the enforcement of creditors’ rights
generally, and (B) general principles of equity, regardless of whether such
enforcement is considered in a proceeding in equity or at law.

(e) Such Owner is not in violation of, and its execution and delivery of,
performance under and compliance with this Agreement will not constitute a
violation of, any law, any order or decree of any court or arbiter, or any
order, regulation or demand of any federal, state or local governmental or
regulatory authority, which violation, in such Owner’s good faith and reasonable
judgment, is likely to affect materially and adversely either the ability of
such Owner to perform its obligations under this Agreement or the financial
condition of such Owner.

(f) No consent, approval, authorization or order of any state or federal court
or governmental agency or body is required for the consummation by such Owner of
the transactions contemplated herein, except for those consents, approvals,
authorizations or orders that previously have been obtained.

(g) No litigation is pending or, to the best of such Owner’s knowledge,
threatened against such Owner that, if determined adversely to such Owner, would
prohibit such Owner from entering into this Agreement or that, in such Owner’s
good faith and reasonable judgment, is likely to materially and adversely affect
either the ability of such Owner to perform its obligations under this Agreement
or the financial condition of such Owner.

SECTION 18. Restrictions on Other Activities of Manager. The Manager hereby
covenants and agrees that (i) it shall not engage in any business except as
contemplated by this Agreement and other management agreements or arrangements
with Affiliates of the Manager and/or third parties not affiliated with the
Manager or any Owner and in business activities other than but related to the
management of wireless telecommunications facilities (including the development
and operation of such facilities) (“Permitted Operations”), (ii) it shall not
incur any indebtedness or other liabilities except for (A) obligations hereunder
and under other

 

13



--------------------------------------------------------------------------------

management agreements (including salaries and benefits of its officers and
employees) and obligations incurred in the ordinary course of business in
connection with its Permitted Operations and (iii) it shall comply in all
material respects with the provisions of its organizational documents.

SECTION 19. Removal or Substitution of Sites. If during the Term of this
Agreement an Owner assigns or otherwise transfers all of its right, title and
interest in and to any Site to a Person other than another Owner or the Trustee
(whether pursuant to a taking under the power of eminent domain or otherwise) or
otherwise ceases to have an interest in a Site, this Agreement shall terminate
(as to that Site only) on the date of such assignment or transfer and the Owners
shall promptly deliver to Manager an amendment to Schedule I reflecting the
removal of such Site from the scope of this Agreement. Upon the termination of
this Agreement as to a particular Site, the Manager and the respective Owner of
such Site shall be released and discharged from all liability hereunder with
respect to such Site for the period from and after the applicable termination
date and the Manager shall have no further obligation to perform any Site
Management Services with respect thereto from and after such date. In addition,
the Owners may at any time add any additional Site to Schedule I in connection
with a substitution or acquisition permitted under the terms of the Transaction
Documents. Upon such substitution or acquisition, the Owners shall promptly
deliver to the Manager an amendment to Schedule I reflecting the addition of
such Site, whereupon the Manager shall assume responsibility for the performance
of the Site Management Services hereunder with respect to such Site.

SECTION 20. Term of Agreement.

(a) Term. This Agreement shall be in effect during the period (the “Term”)
commencing on the date hereof and ending at 5:00 p.m. (New York time) on the
Expiration Date, unless sooner terminated in accordance with the provisions of
this Section 20. Immediately prior to the then-current Expiration Date, the
Expiration Date shall be automatically extended to the date that is 30 days
after the then-current Expiration Date without any action on the part of any
party, unless the Owner Representative, acting in its sole and absolute
discretion, delivers written notice to the contrary to the Manager prior to the
then-current Expiration Date in which case the Expiration Date shall remain the
then-current Expiration Date.

(b) Termination for Cause. The Owner Representative (or the Trustee on its
behalf at the direction of the Holders of a majority in aggregate principal
amount of the then outstanding Notes) shall have the right, upon notice to the
Manager, to terminate this Agreement: (i) upon the declaration and continuance
of an “Event of Default” under (and as defined in) the Indenture, (ii) if the
Manager has engaged in fraud, gross negligence or willful misconduct arising
from or in connection with its performance under this Agreement or (iii) if the
Manager defaults in the performance of its obligations hereunder and such
default (A) is reasonably likely to have a Material Adverse Effect and
(B) remains unremedied for 30 days after the Manager receives written notice
thereof.

(c) Automatic Termination for Bankruptcy, Etc. If the Manager or any Owner files
a petition for bankruptcy, reorganization or arrangement, or makes an assignment
for the benefit of the creditors or takes advantage of any insolvency or similar
law, or if a receiver or trustee is appointed for the assets or business of the
Manager or any Owner and is not discharged

 

14



--------------------------------------------------------------------------------

within ninety (90) days after such appointment, then this Agreement shall
terminate automatically; provided that if any such event shall occur with
respect to less than all of the Owners, then this Agreement will terminate
solely with respect to the Owner or Owners for which such event has occurred and
the respective Sites owned, leased or managed by such Owner(s). Upon the
termination of this Agreement as to a particular Owner, the Manager and such
Owner shall be released and discharged from all liability hereunder for the
period from and after the applicable termination date and the Manager shall have
no further obligation to perform any Services for such Owner or any Sites owned,
leased or managed by such Owner from and after such date.

(d) Resignation By Manager. Unless and until all Obligations due and owing under
the Indenture have been fully satisfied, the Manager shall not resign from the
obligations and duties hereby imposed on it hereunder except upon determination
that (i) the performance of its duties hereunder is no longer permissible under
applicable law and (ii) there is no reasonable action which can be taken to make
the performance of its duties hereunder permissible under applicable law. Any
such determination under clause (d)(i) above permitting the resignation of the
Manager shall be evidenced by an opinion of counsel (who is not an employee of
the Manager) to such effect delivered, and in form and substance reasonably
satisfactory, to the Owner Representative. From and after the date on which all
Obligations due and owing under the Indenture have been fully satisfied, the
Manager shall have the right in its sole and absolute discretion, upon 30 days’
prior written notice to the Owner Representative, to resign from the obligations
and duties hereby imposed on it. This Agreement shall terminate on the effective
date of any resignation of the Manager permitted under this paragraph (d).

SECTION 21. Duties Upon Termination. Upon the expiration or termination of the
Term, the Manager shall have no further right to act for any Owner or to draw
checks on the Operating Account and shall promptly (i) furnish to the Owner
Representative or its designee all keys, key cards or access codes required in
order to obtain access to the Sites, (ii) deliver to the Owner Representative or
its designee all rent, income, tenant security deposits and other monies due or
belonging to the Owners under this Agreement but received after such
termination, (iii) deliver to the Owner Representative or its designee all
books, files, abstracts, contracts, leases, materials and supplies, budgets and
other Records relating to the Sites or the performance of the Services and
(iv) upon request, assign, transfer, or convey, as required, to the respective
Owners all service contracts and personal property relating to or used in the
operation and maintenance of the Sites, except any personal property which was
paid for and is owned by Manager. The Manager shall also, for a period of ninety
(90) days after such expiration or termination, make itself available to consult
with and advise the Owners regarding the operation and maintenance of the Sites
or otherwise to facilitate an orderly transition of management to a new manager
of the Sites. This Section 21 shall survive the expiration or earlier
termination of this Agreement (whether in whole or part).

SECTION 22. Indemnities.

(a) Subject to Section 23(g), the Owners jointly and severally agree to
indemnify, defend and hold Manager harmless from and against, any and all suits,
liabilities, damages, or claims for damages (including any reasonable attorneys’
fees and other reasonable costs and expenses relating to any such suits,
liabilities or claims), in any way relating to the

 

15



--------------------------------------------------------------------------------

Sites, the Manager’s performance of the Services hereunder, or the exercise by
the Manager of the powers or authorities herein or hereafter granted to the
Manager, except for those actions, omissions and breaches of Manager in relation
to which the Manager has agreed to indemnify the Owners pursuant to
Section 22(b).

(b) Subject to Section 23(g), the Manager agrees to indemnify, defend and hold
the Owners harmless from and against any and all suits, liabilities, damages, or
claims for damages (including any reasonable attorneys’ fees and other
reasonable costs and expenses relating to any such suits, liabilities or
claims), in any way arising out of (i) any acts or omissions of the Manager or
its agents, officers or employees in the performance of the Services hereunder
constituting misfeasance, bad faith or negligence or (ii) any material breach of
any representation or warranty made by the Manager hereunder.

(c) “Indemnified Party” and “Indemnitor” shall mean the Manager and Owners,
respectively, as to Section 22(a) and shall mean the Owners and Manager,
respectively, as to Section 22(b). If any action or proceeding is brought
against an Indemnified Party with respect to which indemnity may be sought under
this Section 22, the Indemnitor, upon written notice from the Indemnified Party,
shall assume the investigation and defense thereof, including the employment of
counsel and payment of all expenses. The Indemnified Party shall have the right
to employ separate counsel in any such action or proceeding and to participate
in the defense thereof, but the Indemnitor shall not be required to pay the fees
and expenses of such separate counsel unless such separate counsel is employed
with the written approval and consent of the Indemnitor, which shall not be
unreasonably withheld or refused.

(d) The indemnities in this Section 22 shall survive the expiration or
termination of the Agreement.

SECTION 23. Miscellaneous.

(a) Amendments. No amendment, supplement, waiver or other modification of this
Agreement shall be effective unless in writing and executed and delivered by the
Manager and the Owner Representative; provided that, until all Obligations due
and owing under the Indenture have been fully satisfied, any amendment,
supplement, waiver or other modification of this Agreement that would be
materially adverse to the Trustee or the holders of the Notes shall also require
the consent of the Trustee. No failure by any party hereto to insist on the
strict performance of any obligation, covenant, agreement, term or condition of
this Agreement, or to exercise any right or remedy available upon a breach of
this Agreement, shall constitute a waiver of any of the terms of this Agreement.

 

16



--------------------------------------------------------------------------------

(b) Notices. Any notice or other communication required or permitted hereunder
shall be in writing and may be delivered personally or by commercial overnight
carrier, telecopied or mailed (postage prepaid via the US postal service) to the
applicable party at the following address (or at such other address as the party
may designate in writing from time to time); however, any such notice or
communication shall be deemed to be delivered only when actually received by the
party to whom it is addressed:

 

  (1) To any Owner   

c/o CC Holdings GS V LLC

1220 Augusta Drive, Suite 500

Houston, Texas 77057

Attention: Chief Financial Officer and

                  General Counsel

Facsimile: (713) 570-3100

  (2) To Manager:   

Crown Castle USA Inc.

1220 Augusta Drive, Suite 500

Houston, Texas 77057

Attention: Chief Financial Officer and

                  General Counsel

Facsimile: (713) 570-3100

(c) Assignment, Etc. The provisions of this Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and permitted assigns. None of the rights, interests, duties, or
obligations created by this Agreement may be assigned, transferred, or delegated
in whole or in part by the Manager or any Owner, and any such purported
assignment, transfer, or delegation shall be void; provided, however, that
(i) the Owners may assign this Agreement to the Trustee and grant a security
interest in their rights and interests hereunder pursuant to the Transaction
Documents and (ii) the Manager may, in accordance with the Operation Standards,
utilize the services of third-party service providers to perform all or any
portion of its Services hereunder. Notwithstanding the appointment of a
third-party service provider, the Manager shall remain primarily liable to the
Owners to the same extent as if the Manager were performing the Services alone,
and the Manager agrees that no additional compensation shall be required to be
paid by the Owners in connection with any such third-party service provider.

(d) Entire Agreement; Severability. This Agreement constitutes the entire
agreement between the parties hereto, and no oral statements or prior written
matter not specifically incorporated herein shall be of any force or effect. In
the event any one or more of the provisions contained in this Agreement should
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby.

(e) Limitations on Liability.

(i) Notwithstanding anything herein to the contrary, neither the Manager nor any
director, officer, employee or agent of the Manager shall be under any liability
to the Owners or any other Person for any action taken, or not taken, in good
faith pursuant to this Agreement, or for errors in judgment; provided, however,
that this provision shall not protect the Manager against any liability to the
Owners for the material breach of a representation or warranty made by the
Manager herein or against any liability which would otherwise be imposed on the
Manager by reason of misfeasance, bad faith or negligence in the performance of
the Services hereunder.

 

17



--------------------------------------------------------------------------------

(ii) No party will be liable to any other for special, indirect, incidental,
exemplary, consequential or punitive damages, or loss of profits, arising from
the relationship of the parties or the conduct of business under, or breach of,
this Agreement, except where such damages or loss of profits are claimed by or
awarded to a third party in a claim or action against which a party to this
Agreement has a specific obligation to indemnify another party to this
Agreement.

(iii) Notwithstanding any other provision of this Agreement or any rights which
the Manager might otherwise have at law, in equity, or by statute, any liability
of an Owner to the Manager shall be satisfied only from such Owner’s interest in
the Sites, the Leases, the Site Management Agreements, the Insurance Policies
and the proceeds thereof, and then only to the extent that such Owner has funds
available to satisfy such liability in accordance with the Transaction Documents
(any such available funds being hereinafter referred to as “Available Funds”).
In the event the Available Funds of an Owner are insufficient to pay in full any
such liabilities of an Owner, the excess of such liabilities over such Available
Funds shall not constitute a claim (as defined in the United States Bankruptcy
Code) against such Owner unless and until a proceeding of the type described in
Section 23(j) is commenced against such Owner by a party other than the Manager.

(iv) No officer, director, employee, agent, shareholder, member or Affiliate of
any Owner or the Manager (except, in the case of an Owner, for Affiliates that
are also Owners hereunder) shall in any manner be personally or individually
liable for the obligations of any Owner or the Manager hereunder or for any
claim in any way related to this Agreement or the performance of the Services.

(v) The provisions of this Section 23(e) shall survive the expiration and
termination of this Agreement.

(f) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).

(g) Litigation Costs. If any legal action or other proceeding of any kind is
brought for the enforcement of this Agreement or because of a default,
misrepresentation, or any other dispute in connection with any provision of this
Agreement or the Services, the successful or prevailing party shall be entitled
to recover all fees and other costs incurred in such action or proceeding, in
addition to any other relief to which it may be entitled.

(h) Confidentiality. Each party hereto agrees to keep confidential (and (a) to
cause its respective officers, directors and employees to keep confidential and
(b) to use its best efforts to cause its respective agents and representatives
to keep confidential) the Information (as defined below) and all copies thereof,
extracts therefrom and analyses or other materials based thereon, except that
the parties hereto shall be permitted to disclose Information (i) to the extent
required by applicable laws and regulations or by any subpoena or similar legal
process, (ii) as

 

18



--------------------------------------------------------------------------------

requested by Rating Agencies (iii) to the extent provided in the Offering
Memorandum and (iv) to actual or prospective Tenants. For the purposes of this
paragraph (h), the term “Information” shall mean the terms and provisions of
this Agreement and all financial statements, certificates, reports, Records,
agreements and information (including the Leases, the Site Management Agreements
and all analyses, compilations and studies based on any of the foregoing) that
relate to the Sites or the Services, other than any of the foregoing that are or
become publicly available other than by a breach of the confidentiality
provisions contained herein.

(i) Owners’ Representative and Agent. From time to time during the Term, the
Owners shall appoint one (1) Owner (the “Owner Representative”) to serve as the
Owners’ representative and agent to act, make decisions, and grant any necessary
consents or approvals hereunder, collectively, on behalf of all of the Owners.
Each Owner hereby appoints CC Holdings GS V LLC as the initial Owner
Representative hereunder and hereby authorizes the Owner Representative to take
such action as agent on its behalf and to exercise such powers as are delegated
to the Owner Representative by the terms hereof, together with such powers as
are reasonably incidental thereto.

(j) No Petition. Prior to the date that is one year and one day after the date
on which all Obligations due and owing under the Indenture have been fully
satisfied, the Manager shall not institute, or join any other Person in
instituting, or authorize a trustee or other Person acting on its behalf or on
behalf of others to institute, any bankruptcy, reorganization, arrangement,
insolvency, liquidation or receivership proceedings under the laws of the United
States of America or any state thereof against any Owner.

(k) Permitted Operations. The Owners hereby acknowledge and agree that the
Manager may engage in Permitted Operations and, as a result, the Manager may
engage in business activities that are in competition with the business of the
Owners in respect of the Sites. Nothing in this Agreement shall in any way
preclude the Manager or its Affiliates, subsidiaries, officers, employees and
agents from engaging in any Permitted Operation (including the operation,
maintenance, leasing and/or marketing of telecommunications sites for itself or
for others), even if, by doing so, such activities could be construed to be in
competition with the business activities of the Owners; provided that (i) if the
Manager arranges for a Lease of a telecommunication site with a tenant that is
also a Tenant under a Lease with an Owner, such new Lease will be separate from
and independent of the Lease(s) between the Tenant and such Owner, (ii) if the
Tenant with respect to a Site is an Affiliate of the Manager, the Manager shall
perform all Services in respect of such Site in the same manner as if such
Tenant were not an Affiliate, (iii) expect as otherwise permitted by the
Transaction Documents, the Manager will not solicit a tenant to transfer its
Lease from a Site owned, leased or managed by an Owner to a telecommunications
site owned, leased or managed by a Person that is not an Owner and (iv) in all
cases the Manager shall perform its duties and obligations hereunder in
accordance with the Operation Standards notwithstanding any potential conflicts
of interest that may arise, including any relationship that the Manager may have
with any Tenant or any other owners of telecommunication sites that it manages.

(l) Headings. Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
effect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

19



--------------------------------------------------------------------------------

(m) Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall
constitute an original, but all of which when taken together shall constitute
one contract. Delivery of an executed counterpart of this Agreement by facsimile
shall be effective as delivery of a manually executed counterpart of this
Agreement.

[NO ADDITIONAL TEXT ON THIS PAGE]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

        Manager:     CROWN CASTLE USA INC.       By:   /s/ Jay Brown        
Name: Jay Brown         Title: SVP, CFO and Treasurer         Owners:     CC
HOLDINGS GS V LLC     GLOBAL SIGNAL ACQUISITIONS LLC     GLOBAL SIGNAL
ACQUISITIONS II LLC     PINNACLE TOWERS LLC     INTRACOASTAL CITY TOWERS LLC    
TOWER SYSTEMS LLC     RADIO STATION WGLD LLC     HIGH POINT MANAGEMENT CO. LLC  
  INTERSTATE TOWER COMMUNICATIONS LLC    

TOWER TECHNOLOGY COMPANY OF JACKSONVILLE LLC

    ICB TOWERS, LLC     PINNACLE TOWERS III LLC     PINNACLE TOWERS V INC.    
SHAFFER & ASSOCIATES, INC.     SIERRA TOWERS, INC.     AIRCOMM OF AVON, L.L.C.  
  COVERAGE PLUS ANTENNA SYSTEMS LLC       By:   /s/ Jay Brown         Name: Jay
Brown         Title: SVP, CFO and Treasurer

 

Signature Page to Management Agreement